Citation Nr: 1120806	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent for asbestos-related pleural disease, prior to May 19, 2009, and in excess of 10 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 0 percent for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Louis, Missouri, VA Regional Office (RO).

This case has previously come before the Board.  In March 2009, the Board denied an initial evaluation in excess of 0 percent for bilateral hearing loss and remanded the issue of entitlement to an initial evaluation in excess of 0 percent for asbestos-related pleural disease to the agency of original jurisdiction (AOJ) for additional development.  Thereafter, the Secretary and the Veteran (the parties) filed a joint motion for remand (JMR), and in January 2010, the Court vacated that part of the Board's March 2009 decision which denied an initial evaluation in excess of 0 percent for bilateral hearing loss.  The case has been returned to the Board for further appellate review.

The Board notes that the initial 0 percent evaluation assigned following a grant of service connection an August 2003 rating decision, was increased to 10 percent, from May 19, 2009, in a March 2011 rating decision.  Since the increase to 10 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In regard to service-connected asbestos-related pleural disease, the Veteran asserts a greater degree of impairment than reflected in the evaluations assigned during the appeal period.  The Board notes that an initial 0 percent evaluation was assigned following the grant of service connection in an August 2003 rating decision, and a March 2011 rating decision reflects the evaluation was increased to 10 percent, from May 19, 2009.  Thus, the question is whether a rating in excess of 0 percent is warranted for asbestos-related pleural disease, prior to May 19, 2009, and in excess of 10 percent thereafter.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  

The Veteran's service-connected asbestos-related pleural disease is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6833.  The Board notes that the criteria of 6833 are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].  

The Board further notes that VA amended the rating schedule concerning respiratory conditions effective October 6, 2006; however, these changes concerned "special provisions" pertaining to the use of pulmonary function tests (PFTs) for the evaluation of respiratory conditions.  The provisions did not alter the General Rating Formula for Interstitial Lung Disease described above.  Specifically, under 38 C.F.R. § 4.96(a), ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  Additionally, the revision required that PFTs be used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episode of acute respiratory failure and (iv) when outpatient oxygen therapy was required.  38 C.F.R. § 4.96 also provides that if a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there is an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  The evaluation should be based upon the post-bronchodilator studies unless those are poorer than the pre-bronchodilator results.  In that case, the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  Finally 38 C.F.R. § 4.96 provides that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 

Under Diagnostic Code 6833, the maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15-20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted.  A 10 percent rating is assigned for FVC measured at 75-80 percent predicted; or DLCO (SB) measured at 66-80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

The Board notes that DLCO was 55% predicted on VA examination in October 2005, and the May 2009 VA respiratory examination report reflects pulmonary hypertension.  In addition, while the May 2009 VA examiner reported zero percent 


of impairment attributable to service-connected pleural plaques, noting no evidence of abnormal diffusions and no evidence of restriction, as well as improved PFTs compared to results in October 2005, the March 2011 rating decision reflects the rating was increased to 10 percent based on the May 2009 VA examination findings.  Regardless, and as referenced in the JMR pertaining to the evaluation of bilateral hearing loss addressed below, and relevant to the evaluation of asbestos-related pleural disease, 24 months have elapsed since the most recent VA respiratory examination in May 2009, and while remand is not required due to the mere passage of time, the Veteran asserts his symptoms are worse.  The May 2009 VA examiner stated that PFTs can change over time as the disease progresses, noting that, "diffusion has to be corrected for this veteran's anemia."  Thus, the Veteran should be afforded another VA examination in regard to the degree of impairment due to service-connected asbestos-related pleural disease.  

In addition, the Veteran is appealing the original 0 percent disability evaluation assigned following an award of service connection for bilateral hearing loss in July 2003.  The Board notes that separate ratings may be assigned for separate periods of time based on the facts found.  See Fenderson, Hart.  

As noted in the Board's March 2009 remand, results of VA audio examinations in May 2003 and July 2007 constituted level I hearing on the right and level I hearing on the left, and when combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2010).  The Board further notes that while the JMR reflects the Veteran's assertion that his hearing was worse than when examined in July 2007, and while a May 2011 Informal Hearing Presentation notes results of the August 2010 VA audiologic evaluation to include discrimination ability of 80 percent correct on the right, as well as a pure tone thresholds of 55 decibels at 2000 Hertz, on the left; 65 decibels at 3000 Hertz; and 70 decibels at 4000 Hertz, the results reflected on the August 2010 VA audiologic examination report show pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
20
40
60
LEFT
25
35
55
65

Average pure tone threshold was 45 decibels on the right and 32.5 decibels on the left.  Speech recognition scores using the Maryland CNC Test were 94 percent correct on the right and 92 percent correct on the left.  The diagnosis was normal to severe bilateral sensorineural hearing loss with good to excellent speech discrimination.  

The Board notes that although the August 2010 results are not inconsistent with the results in July 2007 and May 2003, the opinion does not address the relevant November 2004 uninterpreted private audiogram.  Thus, and in light of the Veteran's continued assertions of increased hearing loss, as reflected in correspondence dated in May 2011, together with the time elapsed since the most recent VA examination, the Veteran should be afforded another VA audio examination in order to determine the degree of impairment due to service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a respiratory VA examination to determine the degree of impairment due to the service-connected asbestos-related pleural disease.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished, to include pulmonary function tests with FEV-1, FEV-1/FVC, and (DLCO (SB) results, and the findings reported in detail, to include as to any correction of diffusion due to anemia as noted in the May 2009 VA examination report.  Request that the examiner provide an opinion in regard to the degree of impairment due to asbestos-related pleural disease, and also request that, if the examiner identifies any increase in the degree of impairment during the appeal period, an opinion be provided as to the date or dates of increase, to the extent possible.  A complete rationale should accompany all opinions provided, without resorting to speculation, resolving any conflicting medical findings/opinions rendered, and if unable to distinguish symptoms associated with service-connected asbestos-related pleural disease, to include pulmonary hypertension, from those associated with nonservice-connected disorders, such should be stated in the opinion.  

2.  Schedule the Veteran for a VA audio examination to determine the degree of impairment due to service-connected bilateral hearing loss.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner review the November 2004 private audiogram, and interpret the results shown, providing the exact decibel results at 1000, 2000, 3000, and 4000 Hertz.  In addition, request that if the examiner identifies any increase in the degree of impairment during the appeal period, the examiner provide an opinion as to the date or dates of increase, to the extent possible.  A complete rationale should accompany all opinions provided.  

3.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



